                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:20-CV-00709-FDW-DCK
 FARIDAH SABREE,

                 Plaintiff,

    v.
                                                                 ORDER
 PENNYMAC HOLDINGS, LLC
 PENNYMAC FINANCIAL SERVICES,
 INC.
 PENNYMAC LOAN SERVICES, LLC,

                 Defendants.


         THIS MATTER is before the Court on Defendant’s, PennyMac Financial Services, Inc.,

Motion to Dismiss for Lack of Jurisdiction (Doc. No. 6). For the reasons stated herein, this Motion

is DENIED AS MOOT.

         Defendant moves to dismiss Plaintiff’s Complaint (Doc. No. 1-1) for lack of personal

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). (Doc. No. 6). However, because Plaintiff filed a

Stipulation of Dismissal (Doc. No. 12) shortly after the Defendant’s Motion to Dismiss,

Defendant’s Motion is moot. Therefore, Defendant’s Motion to Dismiss for Lack of Jurisdiction

(Doc. No. 6) is DENIED AS MOOT.

         IT IS SO ORDERED.


                                          Signed: June 8, 2021




                                                 1
